USCA11 Case: 21-10200    Date Filed: 12/21/2021   Page: 1 of 4




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10200
                Non-Argument Calendar
                ____________________

RESHAWN ARMSTRONG,
                                           Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA,
U.S. ATTORNEY GENERAL,
DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF PRISONS,


                                        Defendants-Appellees.
USCA11 Case: 21-10200         Date Filed: 12/21/2021    Page: 2 of 4




2                      Opinion of the Court                 21-10200

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
              D.C. Docket No. 7:20-cv-00796-RDP
                    ____________________

Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
        Reshawn Armstrong, proceeding pro se, appeals the district
court’s dismissal of her claims against the federal government un-
der the Family Medical Leave Act (“FMLA”) for lack of subject mat-
ter jurisdiction and its denial of her motion for default judgment on
those claims. For the reasons discussed below, we affirm.
                                  I.
       We review de novo a district court’s dismissal of a complaint
for lack of subject matter jurisdiction. Center v. Sec'y, Dep't of
Homeland Sec., 895 F.3d 1295, 1299 (11th Cir. 2018). We construe
pro se filings more liberally than formal pleadings drafted by law-
yers. Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990).
       The plaintiff bears the burden of establishing federal subject
matter jurisdiction. Williams v. Poarch Band of Creek Indians, 839
F.3d 1312, 1314 (11th Cir. 2016). If there is a deficiency in subject
matter jurisdiction, district courts are constitutionally obligated to
dismiss the action. Travaglio v. Am. Express Co., 735 F.3d 1266,
1268 (11th Cir. 2013). Indeed, a court “may not consider the merits
USCA11 Case: 21-10200          Date Filed: 12/21/2021      Page: 3 of 4




21-10200                Opinion of the Court                           3

of [a] complaint unless and until [it is] assured of [its] subject matter
jurisdiction.” Id. at 1269 (quoting Belleri v. United States, 712 F.3d
543, 547 (11th Cir. 2013)).
       Courts do not have subject matter jurisdiction over claims
against the United States government unless it consents to be sued.
Christian Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1188
(11th Cir. 2011). The United States can consent to be sued by ex-
pressly giving its consent by statute, and the terms of the statute
waiving immunity are strictly construed. Id. Title I of the FMLA
grants private workers rights to leave from work in certain circum-
stances and a private right of action to remedy violations. 29 U.S.C.
§§ 2612, 2615, 2617(a)(2); see also id. § 2611(2)(B)(i) (excluding fed-
eral employees from Title I). Title II of the FMLA grants federal
employees the right to leave from work but does not provide a pri-
vate cause of action to address FMLA violations. See 5 U.S.C.
§§ 6381–87 (excluding private right of action in subchapter of the
United States Code addressing FMLA for federal employees).
       Here, we conclude that the district court did not err. Arm-
strong was a federal employee, and thus, she could not bring an
FMLA claim against the government under Title I. See
§ 2611(2)(B)(i) And Title II of the FMLA does not provide a private
cause of action, so the United States has not waived its sovereign
immunity to FMLA claims. See §§ 6381–87. Therefore, the district
court did not err by dismissing her FMLA claims on this basis.
Christian Coal. of Florida, 662 F.3d at 1188. Relatedly, it did not
err by denying her motion for default judgment because, given its
USCA11 Case: 21-10200        Date Filed: 12/21/2021    Page: 4 of 4




4                      Opinion of the Court                21-10200

lack of subject matter jurisdiction, it was powerless to do anything
else. See Travaglio, 735 F.3d at 1268. Accordingly, we affirm.
      AFFIRMED.